DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the four or more round holes being made through a plurality of sheets stacked one over another” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “each of the four or more round holes being made through a plurality of sheets stacked one over another.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the four or more round holes being made through a plurality of sheets stacked one over another.”
Examiner does not understand what is being claimed as such has neither been shown in the drawings or explained within the specification.  Examiner notes the drawings show cuts in a single layer.  Fig. 6c appears to show a multiple layer structure but does not show the round holes through the multiple layer structure, nor suggest it.  Examiner notes that closest related drawing would be Fig. 3 which also does not show cuts 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (5,718,353 – hereinafter Kanfer) in view of Nobile et al. (US 6,220,435 – hereinafter Nobile) and Niske et al. (4,651,895 – hereinafter Niske).
Re Claim 1:
Kanfer discloses a case (C) which stores therein a roll of tissue wipes with perforations (see col. 1 lines 28-34 and col. 3 lines 60-64) and which is provided with a dispensing unit (CA) having an opening (23c) through which the tissue wipes (T) pass in a vertical direction to be pulled out to an outside upon being separated along the perforations (see Figs. 1-3), and a lid (30) attached to the case (C) in such a manner as to open and close the opening (23c) of the dispensing unit (CA) (see Figs. 1 and 7), wherein the dispensing unit (CA) is provided with an engaging part (21, 24, 25) for causing the dispensing unit (CA) to be engaged with the case (C) (see Fig. 6), the engaging part (21, 24, 25) has a constricted portion formed in a side surface of the dispensing unit 

Nobile teaches a peripheral end of each of four or more cuts (36) being connected to a respective one of four or more round holes made through a base (near 28) (see Fig. 3A) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kanfer with that of Nobile to provide a design choice for an opening as commonly known within the art that would allow for controlled dispensing of product.

.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (5,718,353 – hereinafter Kanfer) in view of Nobile et al. (US 6,220,435 – hereinafter Nobile) and Nakumura et al. (4,848,575 – hereinafter Nakumura).
Re Claim 1:
Kanfer discloses a case (C) which stores therein a roll of tissue wipes with perforations (see col. 1 lines 28-34 and col. 3 lines 60-64) and which is provided with a dispensing unit (CA) having an opening (23c) through which the tissue wipes (T) pass in a vertical direction to be pulled out to an outside upon being separated along the perforations (see Figs. 1-3), and a lid (30) attached to the case (C) in such a manner as to open and close the opening (23c) of the dispensing unit (CA) (see Figs. 1 and 7), wherein the dispensing unit (CA) is provided with an engaging part (21, 24, 25) for causing the dispensing unit (CA) to be engaged with the case (C) (see Fig. 6), the engaging part (21, 24, 25) has a constricted portion formed in a side surface of the dispensing unit 

Nobile teaches a peripheral end of each of four or more cuts (36) being connected to a respective one of four or more round holes made through a base (near 28) (see Fig. 3A) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kanfer with that of Nobile to provide a design choice for an opening as commonly known within the art that would allow for controlled dispensing of product.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651